ORDER
PER CURIAM.
Plaintiff, Donna Marie Gall, appeals from the judgment of the trial court, entered pursuant to a jury verdict, in favor of defendant, Toys “R” Us, Inc., in an action for personal injuries sustained by plaintiff in one of defendant’s stores.
We have reviewed the record on appeal and find no error of law appears. An opinion would have no precedential value. The judgment is affirmed.1 Rule 84.16(b).

. Defendant's motion to strike plaintiff’s brief which was filed subsequent to defendant’s brief for its failure to comply with Rule 84.04(g) regarding reply briefs is denied.